Order entered May 23, 2014




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-01617-CR

                                JESSE LEE AUSTIN, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 416th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 416-82407-2013

                                            ORDER
          On April 17, 2014, the Court granted the April 12, 2014 motion of Christopher Routt to

withdraw as appellant’s counsel and ordered the trial court to appoint new counsel for appellant.

We have received the trial court’s order appointing Pam Lakatos to be appellant’s attorney.

Accordingly, we DIRECT the Clerk to list Pam Lakatos as appellant’s appointed attorney of

record.

          We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.


                                                       /s/   LANA MYERS
                                                             JUSTICE